PER CURIAM.
This appeal presents the same issue which has previously been dealt with in Ringenberger v. General Accident F. & L. Assur. Corp., Fla.App.1968, 214 So.2d 376; Sellers v. Government Employees Insurance Co., Fla.App.1968, 214 So.2d 879; and Morrison Assurance Company, Inc. v. Polak, Fla.App.1968, 216 So.2d 484 (opinion filed in this court December 17, 1968).
In the last cited decision we followed the reasoning set forth in the Sellers decision and noted possible conflict with the Ringenberger decision. Appellee has unsuccessfully attempted to distinguish the present case from the Sellers case. We therefore reverse the declaratory judgment on the authority of the Sellers and Morrison decisions.
Reversed and remanded with directions to enter judgment for the appellants.